In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00027-CR
     ___________________________

         LEE MINNIS, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 367th District Court
          Denton County, Texas
      Trial Court No. F17-3044-367


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
 Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

       Appellant Lee Minnis challenges his conviction for continuous sexual abuse of a

child. On appeal, he raises three issues. None have merit.

       In his first issue, Minnis contends that the child complainant was incompetent

to testify. But Minnis did not preserve error, and even if he had, the record does not

show that the complainant was incompetent.

       In his second issue, Minnis contests the trial court’s decision to allow a forensic

interviewer to testify as an outcry witness. But when the trial court asked Minnis if he

had any objection to her testimony, Minnis stated that he had none, and the issue is

therefore procedurally defaulted.

       In his third issue, Minnis challenges the sufficiency of the evidence to show that

the acts of sexual abuse were committed over a period of thirty days or more. But the

proof at trial tethered different acts of abuse to both sides of a summer, which by

necessity spanned more than thirty days. The evidence is therefore sufficient to show

the only element that Minnis has disputed.

       We affirm.

                                 I.     BACKGROUND

      Addison1 was six years old when she began spending weekdays during the

summer at her grandparents’ house. The first few days of the summer were normal,


      1
          To protect the complainant’s identity, we use aliases as necessary. See McClendon
v. State, 643 S.W.2d 936, 936 n.1 (Tex. Crim. App. [Panel Op.] 1982); Riddle v. State, No.

                                             2
but then her uncle Lee Minnis began to abuse her in the garage. The abuse continued

until the end of the summer, when she told her father Saul and his then-girlfriend Mary

what Minnis had done.

      Minnis was indicted for continuous sexual abuse of a child on November 20,

2017. See Tex. Penal Code Ann. § 21.02. At trial, the jury found Minnis guilty as charged

and sentenced him to life imprisonment. Minnis appeals.

                      II.    COMPETENCY OF CHILD WITNESS

      In his first issue, Minnis contends that Addison was incompetent to testify

because of her age and memory issues. He highlights several instances when Addison

responded “I forgot” to questions about the abuse, such as when the State asked

whether her clothes were on or off when Minnis abused her. Minnis also emphasizes

an exchange wherein Addison was asked whether she remembered what happened

when her hands touched Minnis’s private parts; Addison said she thought so, but she

wasn’t sure because her “memory is not really good.”2 Finally, Minnis notes another

point at trial when the State asked Addison how she knew what to do when Minnis put

his penis in her mouth, and Addison replied that she forgot and said “I forget a lot of




02-18-00388-CR, 2019 WL 3334429, at *1 n.1 (Tex. App.—Fort Worth July 25, 2019,
no pet.) (mem. op., not designated for publication).
      2
        Minnis neglects to mention that, moments later, she qualified her statement,
saying, “Well it’s kind of good, but I’m still not remembering every single little detail.”

                                            3
things.” Minnis asserts that in light of Addison’s age and the lapses in her memory, the

record shows on its face that Addison was patently incompetent to testify.

      As Minnis concedes, he did not object to Addison’s competency at trial.

However, he submits that under 46-year-old precedent from our high court—and a

handful of intermediate-court cases that have continued to apply it—lack of

preservation may be excused if the child’s incompetency appears on the face of the

record. See Griffin v. State, 514 S.W.2d 278, 281 (Tex. Crim. App. 1974) (quoting Carr v.

State, 475 S.W.2d 755, 757 (Tex. Crim. App. 1972)); Baldit v. State, 522 S.W.3d 753, 762

(Tex. App.—Houston [1st Dist.] 2017, no pet.); Langley v. State, No. 12-14-00095-CR,

2015 WL 2394144, at *1–2 (Tex. App.—Tyler May 20, 2015, no pet.) (mem. op., not

designated for publication); Turley v. State, No. 06-10-00062-CR, 2010 WL 3420800, at

*3 (Tex. App.—Texarkana Sept. 1, 2010, no pet.) (mem. op., not designated for

publication). The critical passage from Griffin reads as follows:

      Usually, the competence of a witness is waived when she is permitted to
      testify without objection. Unless a child’s testimony shows on its face that he or
      she was incompetent to testify[,] complaint as to her incompetency raised for
      the first time on motion for new trial or on appeal comes too late.
514 S.W.2d at 281 (emphasis added) (citations omitted).
      But the Texas Court of Criminal Appeals was not unaware of its own precedent

when it later held, on the general subject of witness competency, “It is a familiar rule of

law that the failure to object to a witness’s competency to testify operates as a waiver

of the witness’s qualifications and may not be raised for the first time on appeal.”



                                              4
Matson v. State, 819 S.W.2d 839, 852 (Tex. Crim. App. 1991); see McGinn v. State, 961
S.W.2d 161, 165–66 (Tex. Crim. App. 1998) (deeming child-competency complaint to

be unpreserved). Indeed, in recent cases, we have held that a failure to object to the

child witness’s competency waives the issue without exception. Deer v. State, No. 02-

10-00443-CR, 2012 WL 42954, at *1 (Tex. App.—Fort Worth Jan. 5, 2012, no pet.)

(mem. op., not designated for publication); Martin v. State, Nos. 02-07-308-CR to 02-

07-316-CR, 2008 WL 4831345, at *7–8 (Tex. App.—Fort Worth Nov. 6, 2008, pet.

ref’d) (mem. op., not designated for publication); Stout v. State, No. 2-04-106-CR, 2005
WL 994715, at *1 (Tex. App.—Fort Worth Apr. 28, 2005, pet. ref’d) (per curiam) (mem.

op., not designated for publication); Rich v. State, 823 S.W.2d 420, 421 (Tex. App.—Fort

Worth 1992, pet. ref’d) (“We first note that Rich may not raise the issue of the

competency of the child for the first time on appeal.”). Preservation of error is a

systemic requirement, Mays v. State, 285 S.W.3d 884, 889 (Tex. Crim. App. 2009), and

there is little reason to exempt child competency from that system; we have reasoned

that preservation is arguably more important in the context of a competency challenge,

not less so, “because Texas Rule of Evidence 601 creates a presumption that a person

is competent to testify, and the trial court has no duty to conduct a preliminary

competency examination on its own motion.” Deer, 2012 WL 42954, at *1 n.3.

      Regardless, even setting preservation issues aside, the record does not show that

Addison was incompetent to testify.



                                           5
       A trial court’s determination of whether a child witness is competent to testify

will not be disturbed upon review absent an abuse of discretion. Broussard v. State, 910
S.W.2d 952, 960 (Tex. Crim. App. 1995).            We review the child’s responses to

qualification questions as well as the child’s entire testimony to determine whether the

trial court’s ruling constituted an abuse of discretion. Davis v. State, 268 S.W.3d 683,

699 (Tex. App.—Fort Worth 2008, pet. ref’d). A trial court does not abuse its discretion

if its ruling on a child witness’s competency was within the zone of reasonable

disagreement. Keller v. State, 604 S.W.3d 214, 223 (Tex. App.—Dallas 2020, pet. ref’d);

Hernandez v. State, No. 02-14-00262-CR, 2016 WL 4903206, at *5 (Tex. App.—Fort

Worth Sept. 15, 2016, pet. ref’d) (mem. op., not designated for publication).

       Under Rule 601, “[a]ll witnesses are presumed competent to testify, including

children.” Gonzalez v. State, No. 02-14-00229-CR, 2015 WL 9244986, at *3 (Tex.

App.—Fort Worth Dec. 17, 2015, pet. ref’d) (mem. op., not designated for publication)

(citing Tex. R. Evid. 601); Davis, 268 S.W.3d at 699. “[T]he party seeking to exclude

the witness from testifying must raise the issue of his competency and shoulders the

burden of establishing incompetency.” Gilley v. State, 418 S.W.3d 114, 120 (Tex. Crim.

App. 2014). There are three elements to consider in determining whether a witness is

competent to testify: (1) the ability to intelligently observe the events in question at the

time of the occurrence, (2) the capacity to recollect the events, and (3) the capacity to

narrate the events. Watson v. State, 596 S.W.2d 867, 870 (Tex. Crim. App. [Panel Op.]

1980); Davis, 268 S.W.3d at 699. “The third element, involving the capacity to narrate,

                                             6
requires that the witness is able to understand the questions asked, frame intelligent

answers to those questions, and understand the moral responsibility to tell the truth.”

Davis, 268 S.W.3d at 699. “There is no precise age under which a child is deemed

incompetent to testify.” Baldit, 522 S.W.3d at 761.

       Addison was six years old when she was abused and eight by the time of trial.

Before she began her testimony, Addison promised the judge that she would tell the

truth, and she twice indicated that she knew what it meant to tell the truth. Addison

demonstrated that knowledge when the State asked her, “if I told you that there were

puppies sitting at that table, is that a truth or a lie,” and Addison said it was a lie. When

the State asked whether there were people sitting at the same table, Addison said it was

true. To conclude the competency hearing, Addison again promised to be honest and

tell the truth while testifying. The State asked, “Is that okay, Judge?” The judge said it was.

       Addison then began her testimony, in which she demonstrated the capacity to

intelligently observe events and to recall and narrate those events. See Watson, 596
S.W.2d at 870. She told the jury who was living at her grandparents’ house—the

residents included her grandparents, Minnis, and his dogs Bane and Max—and she was

able to describe their habits during the summer she spent there: her “grandpa” seldom

left and always seemed to be watching the news in the main house; her “nana” was also

usually there; and Addison spent her time playing with Max and Bane outside and

watching TV in the garage with Minnis. When asked about the abuse, Addison became

emotional, and there was a break in proceedings. Following the break, Addison

                                              7
explained that in the garage, Minnis made her touch his private part with her mouth

and hands, and that he touched her private parts—both front and back—with his hands

and his penis. She testified that Minnis touched his penis to her vagina at least once

almost every day that summer, though there were a few days that it did not happen.

Addison recalled that sometimes when Minnis put his private part in her mouth, white

gooey stuff came out, though she could not remember how many times that occurred.

When that occurred, though, Minnis would use a tissue to wipe it off and throw it in

the trash. According to Addison’s testimony, Minnis promised she could watch TV,

but only if she let him abuse her and kept it a secret. She also gave a timeframe for the

abuse: Minnis did not abuse her on the first two days she stayed at her grandparents’

house that summer, but the abuse began after the first few days, and it did not stop

until she told her father near the end of the summer.

      To challenge Addison’s competency, Minnis relies on the portions of her

testimony wherein she claimed she could not remember certain details or belittled her

own memory. However, “[i]nconsistencies or conflicts in a child’s testimony do not

automatically render the child incompetent to testify but, instead, affect the weight to

be given to the child’s testimony.” Martin, 2008 WL 4831345, at *7. Likewise, inability

“to recall certain facts” does not necessarily render the child incompetent. Robinson v.

State, 368 S.W.3d 588, 604 (Tex. App.—Austin 2012, pet. ref’d).

      Thus, in one recent case, we held that minor lapses in the child-complainant’s

memory were inconsistencies that went to the credibility of her testimony rather than

                                           8
its admissibility. Tufts v. State, No. 02-19-00143-CR, 2020 WL 5242431, at *23 (Tex.

App.—Fort Worth Sept. 3, 2020, pet. ref’d) (mem. op., not designated for publication).

Similarly, in Griffin—the very case that Minnis relies on for the proposition that

competency issues may be excused from the requirements of error preservation—the

court held that a child’s failure to remember certain details did not render her

incompetent, especially given the emotional toll of testifying concerning sexual assault:

      Common sense dictates that it is a traumatic experience for a nine-year-
      old girl to appear as a witness in court. Particularly is this true where the
      child-witness is the prosecutrix in a case such as this. Under these
      circumstances, it is not surprising that a nine-year-old child might be
      unable to give her correct address or relate how long she had lived at a
      particular place.
514 S.W.2d at 281.
      Therefore, regardless of any gaps in Addison’s memory, we hold that the trial

court did not exceed the zone of reasonable disagreement when it allowed her to testify.

The child gave assurances that she knew what the truth meant and that she would tell

it, and she demonstrated the ability to tell the truth. Despite the strain on her, she gave

a cogent-for-her-age account of the abuse, with details concerning the time, the place,

the people involved, and the nature of the abuse. Rule 601 “places the power to

determine a witness’[s] competency into the hands of the trial judge.” Broussard, 910
S.W.2d at 960. The trial court did not mishandle that authority here.

      We overrule Minnis’s first issue.




                                            9
                               III.   OUTCRY WITNESS

       In his second issue, Minnis contends that the trial court improperly allowed

Ashley Enslow to testify as an outcry witness. Enslow conducted a forensic interview

with Addison after she disclosed the abuse to her father Saul. Minnis observes that

under the outcry statute, the only one who may relay the child’s outcry is “the first

person” over the age of eighteen to whom the child made a statement about the offense.

See Tex. Code Crim. Proc. Ann. art. 38.072, § 2(a)(3). Minnis contends that because

Addison first disclosed the abuse to Saul rather than Enslow, Enslow therefore could

not testify as an outcry witness.

       However, when the State offered Enslow as an outcry witness after a hearing

outside the presence of the jury, the trial court inquired whether there was any

objection. Counsel for Minnis stated, “No objection, Your Honor.”

       To preserve a complaint for appellate review, a party must have presented to the

trial court a timely request, objection, or motion that states the grounds for the desired

ruling with sufficient specificity to make the trial court aware of the complaint, unless

the specific grounds were apparent from the context. Tex. R. App. P. 33.1(a)(1); Douds

v. State, 472 S.W.3d 670, 674 (Tex. Crim. App. 2015). The purpose for requiring a

timely, specific objection is twofold: (1) it informs the judge of the basis of the

objection and affords her an opportunity to rule on it, and (2) it affords opposing

counsel an opportunity to respond to the complaint. Douds, 472 S.W.3d at 674.



                                           10
       Minnis did not make the trial court aware of his complaint through a timely

request, objection, or motion. He has therefore failed to preserve error. See Schmidt v.

State, No. 01-18-00239-CR, 2019 WL 5432049, at *3 (Tex. App.—Houston [1st Dist.]

Oct. 24, 2019, pet. ref’d) (concluding that appellant failed to preserve issue of whether

outcry witness was the first person to whom the child disclosed the abuse); Hernandez

v. State, No. 2-08-478-CR, 2010 WL 1854150, at *1–2 (Tex. App.—Fort Worth May 6,

2010, no pet.) (mem. op., not designated for publication) (same).

       We overrule his second issue.

                        IV.    SUFFICIENCY OF THE EVIDENCE

       In his third issue, Minnis asserts that the State failed to sufficiently prove one

element of the offense: that the sexual violations were committed over a period of at

least thirty days. He maintains that none of the witnesses—not Addison or the people

who heard and related her account to the jury—were able to offer specific dates for

when the abuse first and last occurred. By Minnis’s account, the most precise timeframe

that any witness could provide was that the abuse began and ended sometime during

the summer in question. Minnis contends that without more specific proof as to when

the abuse took place, the jury was left to speculate as to the relevant time period, rendering

the evidence insufficient to sustain his conviction for continuous sexual abuse of a child.

       In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
11
307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim.

App. 2017). This standard gives full play to the factfinder’s responsibility to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman,
520 S.W.3d at 622.

       The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We may not re-evaluate the

evidence’s weight and credibility and substitute our judgment for the factfinder’s.

Queeman, 520 S.W.3d at 622. Instead, we determine whether the necessary inferences

are reasonable based on the evidence’s cumulative force when viewed in the light most

favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015);

see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court conducting a

sufficiency review must not engage in a ‘divide and conquer’ strategy but must consider

the cumulative force of all the evidence.”). We must presume that the factfinder

resolved any conflicting inferences in favor of the verdict, and we must defer to that

resolution. Murray, 457 S.W.3d at 448–49.

       A person commits the offense of continuous sexual abuse of a child if, during a

period that is thirty days or more in duration, a person who is seventeen years of age or

older commits two or more acts of sexual abuse against a child younger than fourteen

years of age. Tex. Penal Code Ann. § 21.02(b). An “act of sexual abuse” includes,

among other types, indecency with a child, sexual assault, aggravated sexual assault, and

                                             12
sexual performance by a child. Id. § 21.02(c)(2)–(4), (6). “Although the exact dates of

the acts of sexual abuse need not be proven, the offense of continuous sexual abuse of

a child does require proof that one act of sexual abuse occurred on at least the 29th day

after the day of another act of sexual abuse.” Lawson v. State, No. 02-17-00201-CR,

2018 WL 1192478, at *4 (Tex. App.—Fort Worth Mar. 8, 2018, no pet.) (per curiam)

(mem. op., not designated for publication). “However, members of the jury are not

required to agree unanimously on which specific acts of sexual abuse were committed

by the defendant or the exact date when those acts were committed.” Id.

      Multiple witnesses gave evidence concerning when the abuse occurred.

According to Addison’s testimony, Minnis did not abuse her for the first two days she

stayed over at her grandparents’ house that summer, but he began to violate her after

the first few days she stayed there. The State asked, “And did it happen all the way till

summer was almost over?” Addison replied, “Yeah, all the way to the end . . . ,” when

she told her father that Minnis was abusing her.

      For his part, Saul confirmed that Addison told him about the abuse on

August 25, 2017, and that no abuse took place after that. Saul also testified that during

the summer in question, Addison went to her grandparents’ house regularly on

weekdays from June through August—a fact that was corroborated by Mary.

      Two other witnesses confirmed that during their interviews with Addison, she

gave a similar account of when the abuse took place. According to Enslow, Addison

said that the abuse occurred over the entire summer, beginning to end. Similarly,

                                           13
Deborah Ridge, a sexual-assault nurse examiner, testified that Addison “kept saying”

that the abuse lasted from “the second day of summer to the end. So it was during that

time period, multiple times.”

      The question is whether this evidence is sufficient to prove that two or more acts

of abuse took place over a span of at least thirty days. We conclude that it is.

      “Courts give wide latitude to testimony given by a child victim of sexual abuse.”

Mannie v. State, No. 2-08-224-CR, 2009 WL 2196135, at *1 (Tex. App.—Fort Worth

July 23, 2009, no pet.) (per curiam) (mem. op., not designated for publication). “The

victim’s description of what happened to her need not be precise, and she is not

expected to testify at the same level of sophistication as an adult.” Id.

      The trier of fact is entitled to “fit[] the pieces of the jigsaw puzzle together and

weigh[] the credibility of each piece.” See Flowers v. State, 220 S.W.3d 919, 923 (Tex.

Crim. App. 2007). Thus, in cases such as these, reviewing courts have held that juries

may piece together the timeframe of the abuse from testimony concerning a child’s

likely milestones, such as school years, holidays, seasons, and places where the child

lived. See, e.g., Hernandez v. State, No. 05-17-00560-CR, 2018 WL 2316026, at *4 (Tex.

App.—Dallas May 22, 2018, pet. ref’d) (mem. op., not designated for publication)

(“While the girls were unable to provide specific dates for when the abuse occurred,

they referred to the sexual abuse occurring at different houses[,] and their mother was

able to provide a timeline of when they resided at those houses.”); Lawson, 2018 WL
1192478, at *5 (relying on testimony associating the abuse with school years, seasons,

                                            14
and holidays to hold the evidence sufficient despite lack of specific dates); Michell v.

State, 381 S.W.3d 554, 561–64 (Tex. App.—Eastland 2012, no pet.) (upholding

conviction based on proof tying the abuse to different school years, seasons, and homes

that the child complainant lived in over time).

       For instance, in Alcantar v. State, the child complainant could not provide specific

dates, but she testified that the abuse started when she was in fifth grade and continued

the “whole summer” that she spent in Texas, shortly after which she moved to South

Dakota for sixth grade. No. 11-13-00270-CR, 2015 WL 5191464, at *2 (Tex. App.—

Eastland Aug. 21, 2015, no pet.) (mem. op., not designated for publication). When the

appellant challenged the 30-day element on appeal, the court held that “[t]he jury could

have reasonably concluded that the ‘whole summer’ was a period of time that lasted at

least thirty days.” Id. at *2–3. “‘Summer’ typically means the time during the year when

children are out of school.” Id. at *3. The court noted that while the word summer

might technically mean the period from the summer solstice to the autumnal equinox,

in the northern hemisphere it usually means “the months of June, July, and August.”
Id. (quoting Merriam-Webster’s Collegiate Dictionary 1250 (11th ed. 2004)). Based on

this evidence, the court held that acts of abuse occurred over a period of time that was

at least thirty days in duration. Id.

       Much like Alcantar, three witnesses in this case—Addison, Enslow, and Ridge—

testified that the abuse lasted the entire summer, beginning a few days after the season

started and lasting “all the way to the end.” While the term “summer” is somewhat

                                            15
malleable, the jury could have rationally believed that in the parlance of a young child,

the term referred to the three-month period of June through August when children are

on summer vacation. It was Addison’s testimony that Minnis abused her almost every

time that she went to her grandparents’ house over that period, and she went to their house

regularly on weekdays from June through August according to Saul’s and Mary’s testimony.

And Saul testified that the last incident of abuse occurred before August 25. Because the

proof at trial anchored different acts of abuse at each end of a season that necessarily

spanned more than thirty days, the evidence is sufficient to prove the time element of

continuous sexual abuse of a child. See Machado v. State, No. 02-15-00365-CR, 2016 WL
3962731, at *3 (Tex. App.—Fort Worth July 21, 2016, pet. ref’d) (mem. op., not designated

for publication) (“[T]he record contains evidentiary puzzle pieces that the jury could have

carefully fit together to rationally find beyond a reasonable doubt that appellant’s sexual

abuse of [the complainant] occurred over a period of thirty days or more.”).

      We therefore overrule Minnis’s third and final issue.

                                  V.     CONCLUSION

      We affirm the judgment of conviction.

                                                       /s/ Wade Birdwell

                                                       Wade Birdwell
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 7, 2021

                                            16